UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1345



RANDALL DOUGLAS WRIGHT,

                                                Plaintiff - Appellant,

             versus


DUKE POWER COMPANY; JEFFERSON-PILOT INSURANCE
COMPANY,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-264)


Submitted:    July 23, 2003                  Decided:   October 6, 2003


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randall Douglas Wright, Appellant Pro Se.      Stacy Kaplan Wood,
PARKER, POE, ADAMS & BERNSTEIN, L.L.P., Charlotte, North Carolina;
Thomas Drake Garlitz, GARLITZ & WILLIAMSON, P.L.L.C., Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randall Douglas Wright appeals the district court’s orders

granting summary judgment in favor of the Appellees.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Wright v.

Duke Power Company, No. CA-01-264 (W.D.N.C. Mar. 3, 2003, Mar. 5,

2003, Mar. 6, 2003 & Mar. 10, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2